Title: Tuesday. 28th.
From: Adams, John Quincy
To: 


       The forenoon we went to see the Monuments in Westminster Abbey: we saw a great Collection of tombs of Kings, Heroes, Statesmen, and Poets. There are some very ancient monuments: a number of figures in wax and the chairs in which the kings and Queens of England are crowned: they are said to be more than 1400. years old: we had not time to examine very attentively this building: and shall probably pay it another visit: At 6 o’clock. P.M. I went to the Drury Lane Thêatre, where was represented the Tragedy of Hamlet, with the Citozen. I must confess; I do not think they act Tragedy so well here as in Paris: the Tragedy was not acted, as I expected it would be: there is I think something like affectation; throughout the actors. They lay an emphasis upon almost every word; yet in some places they speak, both too low and too slow. For Instance, when the Ghost first appears to Hamlet he starts and cries out
       
        “Angels and ministers of Grace defend us,” &c.
       
       and speaks a speech of about 20 lines: which the actor is above full a quarter of an hour delivering; continually in the same situation; which makes the action of the stage languish a great deal. As for the small piece they play’d that, I think as well as they do in France, but if I judge by this one play they do not equal the French in Tragedy.
      